MEMORANDUM **
Napoleon Tette Annan-Yartey appeals pro se the district court’s judgment following a jury trial in his 42 U.S.C. § 1983 action. We have jurisdiction pursuant to 28 U.S.C. § 1291 and affirm.
Upon our review of the trial transcript, we conclude that substantial evidence supports the jury’s verdict. See Three Boys Music Corp. v. Bolton, 212 F.3d 477, 482 (9th Cir.2000), cert. denied, 531 U.S. 1126, 121 S.Ct. 881, 148 L.Ed.2d 790 (2001).
Because Annan-Yartey’s trial counsel failed to present a challenge that the form of the jury instructions was clearly erroneous and approved the final form of the jury *348instructions, we reject Annan-Yartey’s contention that the district court gave these instructions in error. See Shaw v. City of Sacramento, 250 F.3d 1289, 1293 (9th Cir.2001).
Upon our review of the record, we conclude that the district court did not abuse its discretion in excluding Annan-Yartey’s eye-witness called in rebuttal. See Tennison v. Circus Circus Enters., Inc., 244 F.3d 684, 688 (9th Cir.2001); Pershing Park Villas Homeowners Ass’n v. United Pac. Ins. Co., 219 F.3d 895, 900 (9th Cir. 2000).
Because Annan-Yartey was proceeding in a civil-rights action, we reject his contention regarding his trial counsel’s alleged ineffective assistance. See Nicholson v. Rushen, 767 F.2d 1426, 1427 (9th Cir.1985) (per curiam).
We have considered Annan-Yartey’s contentions regarding calling a physician as a witness, introducing a university trespass memo, jury bias, defendants’ motion for directed verdict and qualified immunity for defendants. We reject these contentions as meritless.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.